DETAILED ACTION

Drawings

The drawings filed 3-24-21 (2, 3, 8, 9, 10, 11, 12, 13, 14, and 15) have been accepted by the examiner. The drawings filed 11-30-22 (Figures 4, 5, 6, and 7) have been accepted by the examiner.

Terminal Disclaimer

The terminal disclaimer filed on 11-30-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17187553, application 17211517, and patent 11311044 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps, King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22), and Jordil (WO 2015/091792 A1). Claims 1, 5, 9, and 19, Penrose teaches a smoking accessory for a cigarette having 
●a body having plug-wrapper 23 and tipping paper 24 – the body extending from a first end to
a second end (Fig2)
	●recess 25 formed in a surface of the body (claim 19) along a curved face extending from the
first end toward the second end, recess 25 extending radially into the body (see Figure
1 of Penrose below with annotations added):

    PNG
    media_image1.png
    330
    634
    media_image1.png
    Greyscale

●flavor capsule 42 containing a flavoring agent disposed within recess 25
(¶s 1, 6-7, 64-65, 71, 106-110, 120, 130; Figs 1, 17, 25A). Penrose teaches filter insert unit 30 disposed within the body at a first end and defines a closed end (claim 5), filter insert unit 30 having flavor capsule 42 therein (¶71 ¶88). Penrose teaches plug-wrapper 23 and tipping paper 24 (¶120).
Claims 1-2, Penrose teaches that plug-wrapper 23 may be any suitable material (¶78) and that tipping paper 24 includes paper or may be any suitable material (¶120). Penrose does not teach that the body – plug-wrapper 23 and/or tipping material 24 – includes palm paper (claim 1) or is entirely palm paper (claim 2).
	Natural Blunt Wraps (i.e. NBW) teaches Cordia palm leaf wrappers for wrapping cannabis. Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke (pg6 ¶1). See WAYBACKMACHINE for NBW showing a publication date of October 20, 2020.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that plug-wrapper 23 and/or tipping paper 24 includes Cordia palm leaf (or is entirely Cordia palm leaf) in that Penrose indicates that the material for plug-wrapper 23 and tipping paper 24 may be any suitable material where NBW teaches Cordia palm leaf wrappers for wrapping cannabis where the Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke.  
Also for claims 1 and 9, Penrose does not teach that filter insert unit 30 also includes palm paper.
	King Palm teaches smoking filters including corn husk (palm paper) to be conventional and well-known in the art and that freshness is guaranteed for one year (pg1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that filter insert unit 30 includes palm paper in that King Palm teaches smoking filters including palm paper (corn husk) is conventional and well-known in the art and that freshness is guaranteed for one year.
	Also for claims 1, 9, and 19, Penrose teaches that the recess may further include the recess extending to the side of the body as shown in Figure 25A. 
Penrose does not teach that recess 25 continues into the surface of filter insert unit 30.
	Jordil teaches smoking article 100 having filter 103 (abstract). Filter 103 includes a cavity (recess) in the side wall for housing flavor capsule 120 (pg10, ¶2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that recess 25 continues into the surface of filter insert unit 30 and that capsule 42 is in that recess in that Jordil teaches in the same art as Penrose that holding a flavor capsule in such a location is conventional and well-known in the art where successful results may be expected.
	Claim 3, in Penrose the body is an elongated member having an internal elongated cavity extending from an open end (Fig2: far left – for receiving tobacco) to the closed end (Fig2: far right) where the elongated cavity is configured to receive smoking material (the tobacco) (¶64; Fig2). Claim 4, in Penrose the elongated member has a tubular shape (Fig2). Although written in the alternative and not required by the claim, truncated conical shaped wrappers are shown in the image on page 1 of NBW. Claim 7, Penrose teaches plug-wrapper 23 and tipping material 24 (¶69), and filter insert unit 30, where in Penrose modified by NBW, as discussed above, plug-wrapper 23 and/or tipping paper 24 includes Cordia palm leaf (or is entirely Cordia palm leaf). Claim 8, Penrose teaches filter insert unit 30 (i.e. filter element) with tipping material 24 enclosing filter insert unit 30 (¶69, 71; Fig2). Penrose teaches in Figure 25A a surface also having recess 25. Penrose teaches plug-wrapper 23 housing filter insert unit 30, at least, covering recess 25 (¶120; Fig2). Claim 10, the elongated member has a tubular shape (Fig2). Although written in the alternative and not required by the claim, truncated conical shaped wrappers are shown in the image on page 1 of NBW.
	
	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps, King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22), and Jordil (WO 2015/091792 A1) as applied to claims 1-5, 7-10, and 19 above and further in view of Karles (KR 10-2007-0100422) (submitted on an Information Disclosure Statement filed 11-30-22). Claims 16-17, Penrose does not teach the flavoring agent to be an oil or a natural terpene liquid. 	Karles teaches a sealed capsule in a cigarette which provides flavoring. Karles teaches the flavoring to include oil and/or terpenes (i.e. essential oil – liquid, natural). See TECHNICAL-FIELD; DISCLOSURE ¶1; ADDITIVES – of English machine translation. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the flavoring material is an oil or a natural terpene liquid in that Karles teaches using these flavoring materials in a sealed capsule in a cigarette wherein Penrose desires to add various flavorings to a cigarette using flavoring capsule – and one would look towards Karles for flavoring materials given the two references are in the same art.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps, King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22 , and Jordil (WO 2015/091792 A1) as applied to claims 1-5, 7-10, and 19 above and further in view Liu (CN 103726410A) (submitted in Information Disclosure Statement filed 11-30-22). Claim 18, Penrose does not teach that filter insert unit 30 also includes rolled corn husk. King Palm teaches smoking filters including rolled corn husk to be conventional and well-known in the art and that freshness is guaranteed for one year (pg1). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that filter insert unit 30 includes rolled corn husk in that King Palm teaches smoking filters including rolled corn husk is conventional and well-known in the art and that freshness is guaranteed for one year.
	Penrose does not teach that a material for plug-wrap 23 comprises corn husk. Liu teaches corn husk is used as a cigarette wrapper and tip. Liu teaches an advantage of this use is that naturally aromatic corn husk adsorbs cigarette smoke. See abstract – of English machine translation. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used corn husk for the material of plug-wrap 23 in Penrose in that Liu teaches this is well-known and conventional in the art due to the natural aromatic quality of the corn husk adsorbing cigarette smoke.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps, Jordil (WO 2015/091792 A1), and King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22). 
Claim 11, the above discussions of Penrose, NBW, Jordil, and King Palm apply herein. The limitations of claim 11 have been met as discussed above. 
Penrose does not teach that the body – plug-wrapper 23 and/or tipping material 24 – includes rolled cordia leaf. The above discussion of NBW applies herein.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that plug-wrapper 23 and/or tipping paper 24 includes rolled Cordia leaf in that Penrose indicates that the material for plug-wrapper 23 and tipping paper 24 may be any suitable material where NBW teaches rolled Cordia palm leaf wrappers for wrapping cannabis where the Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke. 
	Penrose does not teach that recess 25 continues into the surface of filter insert unit 30 and that capsule 42 is in that recess. The above discussion of Jordil applies herein.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that recess 25 continues into the surface of filter insert unit 30 and that capsule 42 is in that recess in that Jordil teaches in the same art as Penrose that holding a flavor capsule in such a location is conventional and well-known in the art where successful results may be expected.
Penrose does not teach that filter insert unit 30 also includes palm paper. The above discussion of King Palm applies herein.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that filter insert unit 30 includes palm paper in that King Palm teaches smoking filters including palm paper (corn husk) is conventional and well-known in the art and that freshness is guaranteed for one year. 
	Claim 12, in Penrose the elongated member has a tubular shape (Fig2). Although written in the alternative and not required by the claim, truncated conical shaped wrappers are shown in the image on page 1 of NBW.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps, Jordil (WO 2015/091792 A1), and King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22) as applied to claims 11-12 above and further in view of Karles (KR 10-2007-0100422) (submitted on an Information Disclosure Statement filed 11-30-22). Claim 20, Penrose does not teach the flavoring agent to be an oil or a natural terpene liquid. The above discussion of Karles applies herein. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the flavoring material is an oil or a natural terpene liquid in that Karles teaches using these flavoring materials in a sealed capsule in a cigarette wherein Penrose desires to add various flavorings to a cigarette using flavoring capsule – and one would look towards Karles for flavoring materials given the two references are in the same art.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps and King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22). 
Claims 13-15, the above discussions of Penrose, NBW, and King Palm apply herein. The limitation of claims 13-15 have been meet as discussed above. 
Penrose does not teach that the body – plug-wrapper 23 and/or tipping material 24 – includes Cordia leaf. The above discussion of NBW applies herein. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that plug-wrapper 23 and/or tipping paper 24 includes Cordia palm leaf in that Penrose indicates that the material for plug-wrapper 23 and tipping paper 24 may be any suitable material where NBW teaches Cordia palm leaf wrappers for wrapping cannabis where the Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke. 
Penrose does not teach that filter insert unit 30 also includes palm paper. The above discussion of King Palm applies herein.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that filter insert unit 30 includes palm paper in that King Palm teaches smoking filters including palm paper (corn husk) is conventional and well-known in the art and that freshness is guaranteed for one year.
	Claim 15, Penrose teaches filter insert unit 30 (i.e. filter element) with tipping material 24 enclosing filter insert unit 30 (¶69, 71; Fig2). Penrose teaches in Figure 25A a surface also having recess 25. Penrose teaches plug-wrapper 23 housing filter insert unit 30, at least, covering recess 25 (¶120; Fig2). Penrose does not teach that the body – plug-wrapper 23 and/or tipping material 24 – includes rolled cordia leaf. The above discussion of NBW applies herein. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that plug-wrapper 23 and/or tipping paper 24 includes Cordia leaf in that Penrose indicates that the material for plug-wrapper 23 and tipping paper 24 may be any suitable material where NBW teaches Cordia palm leaf wrappers for wrapping cannabis where the Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of Natural Blunt Wraps and King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22) as applied to claims 13-15 above and further in view of Karles (KR 10-2007-0100422) (submitted on an Information Disclosure Statement filed 11-30-22). Claim 21, Penrose does not teach the flavoring agent to be an oil or a natural terpene liquid. The above discussion of Karles applies herein. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the flavoring material is an oil or a natural terpene liquid in that Karles teaches using these flavoring materials in a sealed capsule in a cigarette wherein Penrose desires to add various flavorings to a cigarette using flavoring capsule – and one would look towards Karles for flavoring materials given the two references are in the same art.



Prior Art of Record

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Amazon King Palm teaches corn husk filters for smoking.
 	

Conclusion

Applicant’s “STATEMENT FOR THE PRIOR ART REFERENCE EXCEPTION UNDER 35 U.S.C. 102(b)(1)(A)” filed 11-30-22 is sufficient to remove King Palm as a reference in the Office action mailed 8-30-22.

Applicant's submission of an Information Disclosure Statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11-30-22 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Mon - Fri, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745